IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-0309-20


                      DARREN LAMONT BIGGERS, Appellant

                                            v.

                               THE STATE OF TEXAS


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE SEVENTH COURT OF APPEALS
                           COOKE COUNTY


     SLAUGHTER, J., filed a dissenting opinion in which KELLER, P.J., YEARY, and
KEEL, JJ., joined.

                               DISSENTING OPINION

       We granted review in this case primarily to address the question of what remedy

applies when the evidence is insufficient to support conviction for possession of a penalty

group 4 substance (codeine) but would be sufficient to establish a greater offense,

possession of penalty group 1 codeine. The court of appeals concluded that the evidence
                                                                             Biggers dissent - 2


was insufficient to support penalty group 4 codeine possession because the chemist’s

testimony failed to establish that the mixture in question contained enough promethazine

to confer valuable medicinal qualities outside of the codeine itself. 1 Now, this Court

summarily upholds the court of appeals’ conclusion as to this sufficiency question and

largely focuses on whether a defendant is entitled to acquittal under these circumstances.

But, as discussed below, the Court’s conclusion that the evidence was in fact insufficient

runs contrary to our precedent in Sanchez v. State, 275 S.W.3d 901 (Tex. Crim. App. 2009).

Moreover, we have never required a chemist to explicitly recite the relevant statutory

language or use magic words to support finding that the “valuable medicinal quality”

element was satisfied. Instead, we are bound to defer to the jury’s drawing of reasonable

inferences from the testimony as long as its verdict is not irrational or speculative. Based

on the chemist’s testimony in this case, I would hold that the evidence was sufficient to

support Appellant’s conviction for possession of Penalty Group 4 codeine, and his

conviction should be upheld under that theory. It is thus unnecessary to grapple with the

question of what remedy would apply for evidentiary insufficiency under these

circumstances.


1
  See Biggers v. State, 601 S.W.3d 369, 377-78 (Tex. App.—Amarillo 2020); TEX. HEALTH &
SAFETY CODE § 481.105(1) (Penalty Group 4 consists of “a compound, mixture, or preparation
containing limited quantities of any of the following narcotic drugs [including codeine] that
includes one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer
on the compound, mixture, or preparation valuable medicinal qualities other than those possessed
by the narcotic drug alone[.]”).
                                                                            Biggers dissent - 3


       The relevant trial evidence regarding whether the promethazine conferred valuable

medicinal qualities was the testimony of Mallory Jenkins, a forensic chemist with the Texas

Department of Public Safety (“DPS”) Crime Laboratory. Jenkins generally testified that

the substance smelled like cough syrup and tested positive for codeine and promethazine.

She identified promethazine as “an antihistamine” but acknowledged that she was not a

medical doctor. When asked whether it was “common” to see promethazine combined with

codeine in cough syrup, Jenkins testified that DPS chemists “usually” see promethazine

and codeine “paired together” in cough syrup. As for the substance possessed by Appellant,

she stated that promethazine was “prevalent” in this mixture, noting that “both the codeine

and promethazine peaks are almost even,” with the promethazine being only “slightly

lower” than the codeine. She did not, however quantify the exact amounts of each

substance because it is not her typical practice to do so when analyzing a codeine mixture.

The following relevant exchange occurred at trial:

       Q:     Does promethazine, it can have a medicinal quality like we spoke
              about, it’s an antihistamine, correct?
       A:     It’s listed as an antihistamine in most literature, yes.
       Q:     Okay. And there’s—so it’s not like there’s sugar or food coloring or
              something that’s mixed in with this mixture, correct?
       A:     The promethazine?
       Q:     Right?
       A:     Correct, it is not.
       Q:     It does something, that’s what I mean. Okay. And again, is that—
              that’s a mixture that you see, typically, in those type of pharmaceutical
              grade packaging and things for—does promethazine come in those
                                                                        Biggers dissent - 4


             things as well?
      A:     Yes. We see promethazine and codeine quite often in syrups that smell
             sort of like a cough syrup.
      Q:     Okay. So does that promethazine that’s in there, first, that is a
             nonnarcotic, correct?
      A:     Correct, it is not narcotic.
      Q:     But it is an active medicinal ingredient . . . correct?
      A:     Correct.
      Q:     And it is prevalent in this substance?
      A:     Yes.
      ...
      Q:     Does the promethazine add something to this mixture medicinally,
             from your point of view? Is there enough there for that antihistamine
             to have some effect?
      A:     It appears to, but I can’t say for sure.
      Q:     Okay. That’s fine. And typically, again, when we’ve talked about
             cough syrups and those sort of things, you see that [the promethazine]
             in there and it’s obviously there for a reason, correct?
      A:     I can assume that.

      On cross-examination, defense counsel focused on the fact that Jenkins had not

quantified the amount of codeine or promethazine in the mixture. Counsel also focused on

the fact that Jenkins was not a medical doctor who could write prescriptions, nor was she

a pharmacologist. When asked by defense counsel whether her training or degree in

forensic biochemistry would allow her to “say that there was a medicinal quantity of

promethazine in that mixture,” she replied, “No, I cannot.” At another point, defense

counsel asked, “You have no training and no expertise that would allow you to say that

there was enough promethazine in this mixture to impart a valuable medicinal quality to
                                                                            Biggers dissent - 5


it?” she responded, “Correct, all that I know that [sic] it is an antihistamine.”

       In holding the evidence insufficient to support Appellant’s conviction, the court of

appeals reasoned that Jenkins’ testimony failed to expressly state that the promethazine

was in a sufficient proportion to confer valuable medicinal qualities other than those

possessed by the codeine alone, such that the jury could not rationally have reached that

conclusion without engaging in impermissible speculation. Biggers v. State, 601 S.W.3d

369, 377 (Tex. App.—Amarillo 2020). The court rejected the State’s contention that this

case was analogous to Sanchez v. State, 275 S.W.3d 901, in which we upheld a conviction

for possession of penalty group 4 codeine over a sufficiency challenge under similar

circumstances. But an examination of the testimony in Sanchez reveals that it is analogous

to the testimony in this case.

       In Sanchez, the expert witness, also a crime laboratory chemist, testified that the

substance in question was “most likely cough syrup,” and that the included promethazine

was a “typical medicine” that “on its own has a valuable medicinal quality” as a cough

suppressant that is added to cough syrups. Sanchez, 275 S.W.3d at 903. As was the case

here, the chemist in Sanchez testified that the lab did not quantify the amount of

promethazine in the substance. Further, when asked whether he could say that the

promethazine in that mixture had a valuable medicinal quality even though he had not

quantified the amount, the chemist gave ambiguous testimony, saying, “Yes, promethazine

has been identified in this syrup.” Id. Immediately after that, the chemist was asked whether
                                                                          Biggers dissent - 6


promethazine generally “on its own has a valuable medicinal quality,” and he replied, “It

has.” Id.

       In upholding the conviction in Sanchez, we cited the chemist’s testimony that

promethazine generally has a “valuable medicinal quality” on its own “as a nonnarcotic

cough-suppressant compound that is usually found in cough syrups or cough medicines.”

Id. at 905. We concluded,

       A jury could rationally find that the Promethazine (whatever its quantity in
       the substance) was “in sufficient proportion to confer on the [substance]
       valuable medicinal qualities.” [The chemist’s] testimony did not, as the court
       of appeals decided, establish just the mere presence of Promethazine. Rather,
       Chu’s testimony established the presence of Promethazine that “on its own
       has a valuable medicinal quality.” Evidence that the Promethazine in the
       substance “on its own has a valuable medicinal quality” is sufficient to
       support a finding that it was “in sufficient proportion to confer on the
       [substance] valuable medicinal qualities.” Under these circumstances, the
       State was not required to quantify the Promethazine in the substance.

Id. We further noted that the chemist had not testified that a failure to quantify the

promethazine “made him unable to say whether the Promethazine conferred ‘valuable

medicinal qualities’ on the substance.” Id.

       Given the testimony in the instant case as compared to the testimony in Sanchez, a

different result is not warranted here. Both in Sanchez and here, the chemists generally

testified that promethazine has a valuable medicinal purpose and is typically paired with

codeine in cough syrup. The quantity of promethazine was unknown in both cases. The

chemist in Sanchez did not state with certainty that the promethazine in that mixture was

enough to confer on the mixture some medicinal qualities apart from those conferred by
                                                                           Biggers dissent - 7


the codeine. When asked that particular question, his testimony essentially reiterated that

promethazine was present and that promethazine generally has recognized medicinal

properties. And yet we upheld the conviction there, presumably because the jury was

permitted to infer that the promethazine had valuable medicinal qualities in the mixture—

otherwise, there would be no purpose for the promethazine to have been present in the

cough syrup in the first place.

       Here, the chemist testified that promethazine is an antihistamine that is an active

nonnarcotic ingredient with “medicinal qualities,” and it was “prevalent” in this mixture in

near-equal proportions to the codeine. While the defense’s cross-examination focused on

the chemist’s lack of qualifications to definitively say, from a medical standpoint, whether

there was enough promethazine in this mixture to actually confer medicinal qualities, her

agreement that she was not a medical doctor and therefore could not make such an assertion

to a degree of scientific medical certainty should not foreclose holding the evidence

sufficient here. In Sanchez, we rejected the idea that explicit testimony was required to

establish the quantity of promethazine necessary to support a jury’s finding on this element.

Sanchez, 275 S.W.3d at 905. Jenkins’ only qualified testimony was in response to questions

asking whether there was “enough” promethazine in this mixture to be medicinal on its

own, but her testimony overall supported the conclusion that promethazine is medicinal

and was prevalent in the mixture. The jury was permitted to draw reasonable inferences

from these basic facts to the ultimate conclusion that because promethazine generally has
                                                                              Biggers dissent - 8


valuable medicinal qualities, its presence in the mixture at issue here was medicinal. In

short, if we held the evidence was sufficient in Sanchez, we should do so here. I cannot

discern any plausible basis for reaching a different result on these facts.

       The court of appeals also cited this Court’s subsequent opinion in Miles v. State,

357 S.W.3d 629 (Tex. Crim. App. 2011). In Miles, the issue was slightly different—we

were initially tasked with discerning the codeine possession offense with which the

defendant had actually been charged. Id. at 633. After determining that Miles had been

charged with penalty group 1 codeine possession, we held the evidence was insufficient

because it failed to negate the lesser penalty groups, including penalty group 4. Id. at 638.

We reasoned that the chemist’s testimony simply noting the presence of promethazine and

that it was an antihistamine “contained no implications supporting a finding with respect

to the therapeutic or medicinal qualities, or lack thereof, of the amount or concentration

of promethazine in the particular substances seized and tested in this case.” Id. In contrast

to the chemist’s testimony in Miles, Jenkins did testify that promethazine generally has

medicinal qualities and was prevalent in the mixture at issue. Thus, the evidence in this

case is more like the evidence in Sanchez, and less like the evidence in Miles, such that

Miles does not foreclose holding the evidence sufficient here. Alternatively, given the

unusual circumstances in Miles involving the State’s failure to allege a particular penalty

group, it is arguable that Miles should be limited to its facts.

       Based on the foregoing, the evidence in this record is sufficient to show that the
                                                                            Biggers dissent - 9


promethazine in the substance possessed by Appellant conferred valuable medicinal

qualities on the mixture apart from those conferred by codeine alone. By adopting the court

of appeals’ conclusion rejecting the jury’s finding, the Court fails to view the evidence in

a light most favorable to the verdict and fails to permit the drawing of reasonable inferences

by the jury. Therefore, I respectfully dissent.



Filed: September 22, 2021
Publish